Judgment of the Supreme Court, New York County (Harold Rothwax, J., at suppression motion; Edward J. Greenfield, J., at jury trial and sentencing), rendered on September 4, 1985, convicting defendant of criminal possession of a weapon in the third degree and sentencing him to a term of IV2 to &V2 years, is unanimously reversed, on the law, and the indictment dismissed.
The order denying defendant’s motion to suppress physical evidence without a hearing was reversed by us and the matter remanded for a hearing on the motion to suppress. Pending such hearing, we held this appeal in abeyance (see, People v *405Martin, 135 AD2d 355). After hearing, the Supreme Court, New York County (Allen Alpert, J.), in a decision and order rendered on April 21, 1988, granted defendant’s suppression motion. Since the People indicate they will not appeal this order, we reverse the underlying judgment herein and dismiss the indictment. Concur — Sandler, J. P., Ross, Asch, Kassal and Ellerin, JJ.